DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 8 recite in line 3 the limitation “determining that the device…” and in lines 4 “displaying the result” (emphasis added).  There are insufficient antecedent basis for these limitations in the claim and it is unclear what device the claim refers to and which result is being displayed.

Claims 5 and 10 recite in lines 4 the limitation “the number of appearances is high” There is insufficient antecedent basis for this limitation in the claim and it is not clear what number of appearances the claim refers to in order to determine that they are high.  

Due to these deficiencies, the claim is interpreted broadly.  Appropriate corrections are respectfully requested.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pasam et al. (US 2018/0139309), hereinafter Pasam in view of Altay et al. (US 2018/0146322), hereinafter Altay.

As for claim 1, Pasam teaches a relay method for mediating a connection between an app and a device (paragraph [0020] describes a method of processing of data by obtaining the data, processing the data as transformed data messages and providing them to corresponding cloud services), the relay method comprising:
when an input specification of data required for an app whose use is to be started is input, comparing an output specification held by each processing node provided in an existing data processing path with a data item included in the input specification (paragraphs [0024]-[0027] describe sensor data collected from devices are processed to produce transformed data messages in accordance with synchronization messages, received from an edge node network, which include control information (i.e. input specification), one of the cloud services provides the synchronization parameters to the edge node network, the data messages are processed using different operations e.g. formatting for a particular protocol, performing an interpretation, correlating the data etc., each of the transformed data messages is in accordance with its corresponding data application protocols of the cloud services respectively and the protocols are utilized by data applications (i.e. app) of the cloud services);
connecting an output of the data processing path to the app whose use is to be started if the existing processing node and the existing data processing path are able to satisfy the input specification (paragraph [0027] describes the edge node processes the received data messages from the data device in accordance with protocol information of the synchronization messages to produce transformed data messages to the corresponding cloud services; paragraph [0039] describes the processing of synchronization parameters using multiple modules to help determining which data devices are to access which cloud services);
wherein an app is a service (paragraph [0016] describes the cloud services include computing units, application software, storage facilities and operational control systems to provide as a service).
Pasam fails to teach 
adding a new processing node and comparing an output specification of the new processing node with an input specification if an existing data processing path is not able to satisfy the input specification; and
connecting an output of the new processing node to a service whose use is to be started if the new processing node is able to satisfy the input specification.
However, it is well known in the art, to select a new sensor that satisfies requirements for providing data, as evidenced by Altay.
Altay discloses
adding a new processing node and comparing an output specification of the new processing node with an input specification if an existing data processing path is not able to satisfy the input specification (Figs. 1 and 2; paragraph [0035]-[0038] describe a ProgRAN controller reports that a capacity of a backhaul link for a specific sensor’s corresponding profile (i.e. input specification – see paragraph [0047]) cannot be maintained when an object being tracked changes position and falls under another video camera which comprises a higher resolution profile, a Sensor Monitoring System (SMS) hands over the task of recording the object to another camera and exchanges this new configuration and communicates it with the ProgRAN controller); and
connecting an output of the new processing node to a service whose use is to be started if the new processing node is able to satisfy the input specification (paragraph [0066] and [0103]-[0130] describes if the sensor’s addition to the network does not violate any of the policies, the sensor is added and the action result is reported to the SMS).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altay for adding a new sensor to a sensor management system. The teachings of Altay, when implemented in the Pasam system, will allow one of ordinary skill in the art to manage network resources in a network system. One of ordinary skill in the art would be motivated to utilize the teachings of Altay in the Pasam system in order to allow an efficient management of the radio access network capacity as the needs for the backhaul of the sensor network changes, when a sensor is programmed to a higher profile which requires larger bandwidth, the associated wireless link on the programmable RAN is instantly allocated with more network resources by a controller to accommodate the additional sensor traffic (Altay: Abstract).

As for claim 2, Pasam teaches an app is a service (paragraph [0016] describes the cloud services include computing units, application software, storage facilities and operational control systems to provide as a service).
Pasam fails to teach
adding a new data processing path if a new processing node is not able to satisfy an  input specification;
comparing an output specification held by a processing node provided in the new data processing path with the input specification; and
connecting an output of the new data processing path to a service whose use is to be started if the processing node provided in the new data processing path is able to satisfy the input specification.
However, it is well known in the art, to associate with a new sensor when the backhaul link of the new sensor satisfies bandwidth requirements, as evidenced by Altay.
Altay discloses 
adding a new data processing path if a new processing node is not able to satisfy an  input specification (Fig 2; paragraph [0037]-[0038] describe cameras provide surveillance data are connected to the SMS via two base stations controlled by the ProRAN controller, the ProgRAN controller reports that a capacity of a backhaul link for a specific sensor’s corresponding profile  cannot be maintained when an object being tracked changes position and falls under another video camera which comprises a higher resolution profile, a Sensor Monitoring System (SMS) hands over the task of recording the object to another camera and exchanges this new configuration and communicates it with the ProgRAN controller);
comparing an output specification held by a processing node provided in the new data processing path with the input specification (paragraph [0066]-[0084] describe the RAN Controller provides network specific information for the specified sensor to the WBC, the WBC stores this information in its database and check the policies, the WBC then calculates the required bandwidth (BW) demanded for the sensor, adds it to previously assigned total BW for the profile, and checks to determine if the policy on max total BW per sensor type/profile is violated); and
connecting an output of the new data processing path to a service whose use is to be started if the processing node provided in the new data processing path is able to satisfy the input specification (paragraph [0066] and [0103]-[0130] describes if the sensor’s addition to the network does not violate any of the policies, the sensor is added and the action result is reported to the SMS).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altay for adding a new sensor to a sensor management system. The teachings of Altay, when implemented in the Pasam system, will allow one of ordinary skill in the art to manage network resources in a network system. One of ordinary skill in the art would be motivated to utilize the teachings of Altay in the Pasam system in order to allow an efficient management of the radio access network capacity as the needs for the backhaul of the sensor network changes, when a sensor is programmed to a higher profile which requires larger bandwidth, the associated wireless link on the programmable RAN is instantly allocated with more network resources by a controller to accommodate the additional sensor traffic (Altay: Abstract).

As for claim 5, Pasam teaches wherein device profile criteria that satisfies a requirement includes a number of appearances is high (paragraphs [0024]-[0025] describes criteria of the synchronization parameters include presence information (e.g. real-time status of computing units of the computing system, historical status information of the computing units), analytics information (e.g. historical usage patterns of the communication system to communicate data on behalf of each data device).
Pasam fails to teach during determination of a new processing node to be added, selecting a processing node from those in which a profile criteria satisfies a requirement in order to specify a processing node that is expected to be used in the future.
However, it is well known in the art, to select a sensor device that satisfies a requirement to monitor an object, as evidenced by Altay.
Altay discloses
during determination of a new processing node to be added, selecting a processing node from those in which a profile criteria satisfies a requirement in order to specify a processing node that is expected to be used in the future (paragraph [0107]-[0130] describe a process of checking a new profile of a selected sensor to determine whether its new profile meets a bandwidth condition, if the result is positive then the sensor is selected and counted).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altay for adding a new sensor to a sensor management system. The teachings of Altay, when implemented in the Pasam system, will allow one of ordinary skill in the art to manage network resources in a network system. One of ordinary skill in the art would be motivated to utilize the teachings of Altay in the Pasam system in order to allow an efficient management of the radio access network capacity as the needs for the backhaul of the sensor network changes, when a sensor is programmed to a higher profile which requires larger bandwidth, the associated wireless link on the programmable RAN is instantly allocated with more network resources by a controller to accommodate the additional sensor traffic (Altay: Abstract).

As for claim 6, Pasam teaches a relay apparatus that mediates a connection between an app and a device (Fig. 2; paragraph [0031] describes edge nodes; paragraph [0045] describes the edge node transforms data messages based on attributes of data message protocols of the protocol information and obtains the route for transferring the transformed data messages to the corresponding cloud services) , the relay apparatus comprising:
a processing device (Fig. 2, processing modules 50; paragraph [0032] describes processing modules);
a storage device (Fig. 2; main memories 58; paragraph [0032] describes main memories); and
an input and output interface (Fig. 2, UO device interface module 62 and network interface module 72; paragraph [0032] describes I/O device interface modules and network interface modules), wherein
the processing device is configured to:
when an input specification of data required for an app whose use is to be started is input via the input and output interface (paragraphs [0040] and [0042] describe the edge nodes exchange synchronization parameters with each other, the synchronization parameters are used to facilitate communication data from a sensor to corresponding data applications of the cloud services),
compare an output specification held by each processing node provided in an existing data processing path stored in the storage device with a data item included in the input specification (paragraphs [0068]-[0071] describe a process of configuration information lookup to produce a data protocol A identifier of the data protocol and producing transformed data message in accordance with the selected data protocol, the edge node then facilitates transmission of the transformed data message to the cloud service),
connect an output of the data processing path to the app whose use is to be started if the existing processing node and the existing data processing path are able to satisfy the input specification (paragraphs [0071]-[0073] describe the edge receives the transformed data messages and facilitates forwarding of the transformed data messages to a cloud service for utilization by the corresponding data application affiliated with a data device and/or sensor),
wherein an app is a service (paragraph [0016] describes the cloud services include computing units, application software, storage facilities and operational control systems to provide as a service).
Pasam fails to teach 
add a new processing node and compare an output specification of the new processing node with an input specification if an existing data processing path is not able to satisfy the input specification, and
connect an output of the new processing node to a service whose use is to be started if the new processing node is able to satisfy the input specification.
However, it is well known in the art, to associate with a new sensor when the backhaul link of the new sensor satisfies bandwidth requirements, as evidenced by Altay.
Altay discloses 
add a new processing node and compare an output specification of the new processing node with an input specification if an existing data processing path is not able to satisfy the input specification (Fig 2; paragraph [0037]-[0038] describe cameras provide surveillance data are connected to the SMS via two base stations controlled by the ProRAN controller, the ProgRAN controller reports that a capacity of a backhaul link for a specific sensor’s corresponding profile  cannot be maintained when an object being tracked changes position and falls under another video camera which comprises a higher resolution profile, a Sensor Monitoring System (SMS) hands over the task of recording the object to another camera and exchanges this new configuration and communicates it with the ProgRAN controller; paragraph [0066]-[0084] describe the RAN Controller provides network specific information for the specified sensor to the WBC, the WBC stores this information in its database and check the policies, the WBC then calculates the required bandwidth (BW) demanded for the sensor, adds it to previously assigned total BW for the profile, and checks to determine if the policy on max total BW per sensor type/profile is violated); and
connect an output of the new processing node to a service whose use is to be started if the new processing node is able to satisfy the input specification (paragraph [0066] and [0103]-[0130] describes if the sensor’s addition to the network does not violate any of the policies, the sensor is added and the action result is reported to the SMS).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altay for adding a new sensor to a sensor management system. The teachings of Altay, when implemented in the Pasam system, will allow one of ordinary skill in the art to manage network resources in a network system. One of ordinary skill in the art would be motivated to utilize the teachings of Altay in the Pasam system in order to allow an efficient management of the radio access network capacity as the needs for the backhaul of the sensor network changes, when a sensor is programmed to a higher profile which requires larger bandwidth, the associated wireless link on the programmable RAN is instantly allocated with more network resources by a controller to accommodate the additional sensor traffic (Altay: Abstract).

As for claim 7, Pasam teaches an app is a service (paragraph [0016] describes the cloud services include computing units, application software, storage facilities and operational control systems to provide as a service).
Pasam fails to teach
wherein a processing device is configured to:
add a new data processing path via an input and output interface if a new processing node is not able to satisfy an input specification,
compare an output specification held by a processing node provided in the new data processing path with the input specification, and
connect an output of the new data processing path to a service whose use is to be started if the processing node provided in the new data processing path is able to satisfy the input specification.
However, it is well known in the art, to associate with a new sensor when the backhaul link of the new sensor satisfies bandwidth requirements, as evidenced by Altay.
Altay discloses 
wherein a processing device is configured to (Fig.2, WBC 200; paragraph [0011] describes a wireless backhaul coordinator (WBC) and its functions/operations):
add a new data processing path via an input and output interface if a new processing node is not able to satisfy an input specification (Fig 2; paragraph [0037]-[0038] describe cameras provide surveillance data are connected to the SMS via two base stations controlled by the ProRAN controller, the ProgRAN controller reports that a capacity of a backhaul link for a specific sensor’s corresponding profile  cannot be maintained when an object being tracked changes position and falls under another video camera which comprises a higher resolution profile, a Sensor Monitoring System (SMS) hands over the task of recording the object to another camera and exchanges this new configuration and communicates it with the ProgRAN controller);
compare an output specification held by a processing node provided in the new data processing path with the input specification (paragraph [0066]-[0084] describe the RAN Controller provides network specific information for the specified sensor to the WBC, the WBC stores this information in its database and check the policies, the WBC then calculates the required bandwidth (BW) demanded for the sensor, adds it to previously assigned total BW for the profile, and checks to determine if the policy on max total BW per sensor type/profile is violated); and
connect an output of the new data processing path to a service whose use is to be started if the processing node provided in the new data processing path is able to satisfy the input specification (paragraph [0066] and [0103]-[0130] describes if the sensor’s addition to the network does not violate any of the policies, the sensor is added and the action result is reported to the SMS).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altay for adding a new sensor to a sensor management system. The teachings of Altay, when implemented in the Pasam system, will allow one of ordinary skill in the art to manage network resources in a network system. One of ordinary skill in the art would be motivated to utilize the teachings of Altay in the Pasam system in order to allow an efficient management of the radio access network capacity as the needs for the backhaul of the sensor network changes, when a sensor is programmed to a higher profile which requires larger bandwidth, the associated wireless link on the programmable RAN is instantly allocated with more network resources by a controller to accommodate the additional sensor traffic (Altay: Abstract).

As for claim 10, Pasam teaches wherein device profile criteria that satisfies a requirement includes a number of appearances is high (paragraphs [0024]-[0025] describes criteria of the synchronization parameters include presence information (e.g. real-time status of computing units of the computing system, historical status information of the computing units), analytics information (e.g. historical usage patterns of the communication system to communicate data on behalf of each data device).
Pasam fails to teach during determination of a new processing node to be added, selecting a processing node from those in which a profile criteria satisfies a requirement in order to specify a processing node that is expected to be used in a future.
However, it is well known in the art, to select a sensor device that satisfies a requirement to monitor an object, as evidenced by Altay.
Altay discloses
during determination of a new processing node to be added, select a processing node from those in which a profile criteria satisfies a requirement in order to specify a processing node that is expected to be used in a future (paragraph [0107]-[0130] describe a process of checking a new profile of a selected sensor to determine whether its new profile meets a bandwidth condition, if the result is positive then the sensor is selected and counted).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altay for adding a new sensor to a sensor management system. The teachings of Altay, when implemented in the Pasam system, will allow one of ordinary skill in the art to manage network resources in a network system. One of ordinary skill in the art would be motivated to utilize the teachings of Altay in the Pasam system in order to allow an efficient management of the radio access network capacity as the needs for the backhaul of the sensor network changes, when a sensor is programmed to a higher profile which requires larger bandwidth, the associated wireless link on the programmable RAN is instantly allocated with more network resources by a controller to accommodate the additional sensor traffic (Altay: Abstract).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pasam (US 2018/0139309) in view of Altay (US 2018/0146322) further in view of King et al. (US 2016/0165049), hereinafter King.

As for claim 3, the combined system of Pasam and Altay teaches an app is a service (Pasam: paragraph [0016] describes the cloud services include computing units, application software, storage facilities and operational control systems to provide as a service).
The combined system of Pasam and Altay fails to teach
determining that a device and a service whose use is to be started are not able to be connected and display a result if a processing node provided in the new data processing path is not able to satisfy an input specification.
However, it is well known in the art to determine status of a sensor based on profile information, as evidenced by King.
King discloses 
determining that a device and a service whose use is to be started are not able to be connected and display a result if a processing node provided in a new data processing path is not able to satisfy the input specification (paragraphs [0025]-[ [0029] describe when an on-premises device detects an interruption in communications between a cloud and device based on a timeout and error responses received from the cloud).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of  King for detecting communication failures between a cloud service and devices located in a contact center environment. The teachings of King, when implemented in the Pasam and Altay system, will allow one of ordinary skill in the art to prevent a disruption of services. One of ordinary skill in the art would be motivated to utilize the teachings of King in the Pasam and Altay system in order to select available agents to continue a service during outages.

As for claim 8, the combined system of Pasam and Altay teaches an app is a service (Pasam: paragraph [0016] describes the cloud services include computing units, application software, storage facilities and operational control systems to provide as a service).
The combined system of Pasam and Altay fails to teach
 wherein a processing device is configured to:
determine that a device and a service whose use is to be started are not able to be connected and display a result if a processing node provided in the new data processing path is not able to satisfy an input specification.
However, it is well known in the art to determine status of a sensor based on profile information, as evidenced by King.
King discloses 
wherein a processing device is configured to (paragraph [0011] describes a device its operations):
determine that a device and a service whose use is to be started are not able to be connected and display a result if a processing node provided in a new data processing path is not able to satisfy the input specification (paragraphs [0025]-[ [0029] describe when an on-premises device detects an interruption in communications between a cloud and device based on a timeout and error responses received from the cloud).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of  King for detecting communication failures between a cloud service and devices located in a contact center environment. The teachings of King, when implemented in the Pasam and Altay system, will allow one of ordinary skill in the art to prevent a disruption of services. One of ordinary skill in the art would be motivated to utilize the teachings of King in the Pasam and Altay system in order to select available agents to continue a service during outages.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pasam (US 2018/0139309) in view of Altay (US 2018/0146322) further in view of Ohtani et al. (US 2018/0184472), hereinafter Ohtani.

As for claim 4, the combined system of Pasam and Altay teaches wherein in the comparing, the output specification held by the each processing node provided in the existing data processing path is compared with a parameter in addition to the data item included in the input specification (paragraph [0025] describes parameters that are used to produce data messages to cloud services).
The combined system of Pasam and Altay fails to teach wherein a parameter includes a frequency.
However, it is well known in the art, to select frequency as a parameter to detect a communication anomaly, as evidenced by Ohtani.
Ohtani discloses wherein a parameter includes a frequency (paragraph [0156] describes a frequency of failure is used by a monitoring unit).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ohtani for using a frequency as a parameter to monitor connection between devices. The teachings of Ohtani, when implemented in the Pasam and Altay system, will allow one of ordinary skill in the art to determine the presence or absence of an anomaly of communications based on communication histories. One of ordinary skill in the art would be motivated to utilize the teachings of Ohtani in the Pasam and Altay system in order to verify that a device is actually fail to communicate and report the failure to a cloud service.

As for claim 9, the combined system of Pasam and Altay teaches wherein the processing device is configured to:
as the comparison, compare the output specification held by the each processing node provided in the existing data processing path is compared with a parameter in addition to the data item included in the input specification (Pasam: paragraph [0025] describes parameters that are used to produce data messages to cloud services).
The combined system of Pasam and Altay fails to teach wherein a parameter includes a frequency.
However, it is well known in the art, to select frequency as a parameter to detect a communication anomaly, as evidenced by Ohtani.
Ohtani discloses wherein a parameter includes a frequency (paragraph [0156] describes a frequency of failure is used by a monitoring unit).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ohtani for using a frequency as a parameter to monitor connection between devices. The teachings of Ohtani, when implemented in the Pasam and Altay system, will allow one of ordinary skill in the art to determine the presence or absence of an anomaly of communications based on communication histories. One of ordinary skill in the art would be motivated to utilize the teachings of Ohtani in the Pasam and Altay system in order to verify that a device is actually fail to communicate and report the failure to a cloud service.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wouhaybi et al. (US 2020/0310394) teach distributed software-defined industrial systems
Viswanathan et al. (US 2020/0173686) teach providing method for establishing reliability of crowd sourced data
Feijoo et al. (US 2019/0058768) teach providing communication connectivity between disparate network entities located in insolated communication networks through a centralized cloud service


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459